Case 1:18-cv-00154-LO-MSN Document 25-4 Filed 10/05/18 Page 1 of 6 PageID# 146



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA
                            ALEXANDRIA DIVISION
 ________________________________________________
 CAROLYN DYKES,                                   )
 individually and on behalf of                    )              Case Number:
 all others similarly situated,                   )              18-CV-154-LO-MSN
                                                  )
        Plaintiff,                                )
                                                  )
 v.                                               )
                                                  )
 GATESTONE & CO. INTERNATIONAL INC.,              )
                                                  )
        Defendant.                                )
                                                  )

             NOTICE OF PROPOSED CLASS ACTION SETTLEMENT

                                  You are not being sued.

 TO:    ALL CONSUMERS IN THE COMMONWEALTH OF VIRGINIA TO WHOM
        GATESTONE & CO. INTERNATIONAL INC. MAILED A LETTER IN A
        FORM MATERIALLY IDENTICAL OR SUBSTANTIALLY SIMILAR TO
        THE LETTER SENT TO THE PLAINTIFF, AS ATTACHED TO THE
        COMPLAINT AS EXHIBIT A, FROM FEBRUARY 27, 2017 TO AUGUST 30,
        2018, AND WHICH WAS NOT RETURNED BY THE POSTAL SERVICE AS
        UNDELIVERABLE.

        YOU HAVE BEEN IDENTIFIED AS A MEMBER OF THE CLASS IN THE
        REFERENCED CLASS ACTION LAWSUIT.

      PLEASE READ THIS NOTICE CAREFULLY AND IN ITS ENTIRETY.
 THIS NOTICE MAY CONTAIN IMPORTANT INFORMATION ABOUT YOUR
 LEGAL RIGHTS.

 I.     INTRODUCTION.

        There is a class action lawsuit pending against Gatestone & Co. International Inc.
 (hereinafter referred to as “Gatestone”) in the United States District Court for the Eastern
 District of Virginia, Alexandria Division, captioned Carolyn Dykes, individually and on
 behalf of all others similarly situated v. Gatestone & Co. International Inc., Case No. 18-
 CV-154-LO-MSN (hereinafter referred to as the “Lawsuit”). This lawsuit was not filed
 against you. You are receiving this notice because you have been identified as a
Case 1:18-cv-00154-LO-MSN Document 25-4 Filed 10/05/18 Page 2 of 6 PageID# 147



 member of the class. As a class member, you are entitled to the benefits described
 below. You are not being sued.

       The purpose of this notice is to inform class members of the pendency of the
 Lawsuit; the proposed settlement of the Lawsuit; and your legal rights, including the
 process for receiving a settlement check, excluding yourself from the settlement, entering
 an appearance, or objecting to the settlement.

         The terms of the proposed settlement are set forth in detail in the Class Action
 Settlement Agreement (hereinafter referred to as the “Agreement”) available for review
 at the office of the Clerk of the Eastern District of Virginia, Alexandria Division, 401
 Courthouse Square, Alexandria, VA 22314.

 II.    WHAT IS THIS LAWSUIT ABOUT?

         Carolyn Dykes is a consumer who resides in Virginia when she was sent letters by
 Gatestone. She filed this lawsuit against Gatestone alleging Gatestone violated the Fair
 Debt Collection Practices Act (hereinafter referred to as the “FDCPA”), 15 U.S.C. §
 1692, et seq., by sending letters to 212 Virginia residents containing false or misleading
 statements. Specifically, Ms. Dykes claims the letters were false or misleading because
 in the letters, Gatestone required disputes to be made in writing and implied that
 consumers could not initiate administrative review hearings of student loans
 resulting from allegedly fraudulent actions of the school attended. Gatestone
 disputes Ms. Dykes’ legal claims and maintains the notices are not false or misleading,
 and accurately describe the federal student loan rehabilitation requirements.

 III.   WHO IS IN THE CLASS?

        On ________________, 2018, the Court certified a Virginia class (hereinafter
 referred to as the “Virginia Class Members”) of:

              All consumers in the Commonwealth of Virginia to whom
              Gatestone & Co. International Inc. mailed a letter in a
              form materially identical or substantially similar to the
              letter sent to the Plaintiff, as attached to the Complaint
              as Exhibit A, from February 27, 2017 to August 30, 2018,
              and which was not returned by the postal service as
              undeliverable.

        There are 212 Virginia Class Members. Gatestone’s records identified you as a
 possible Virginia Class Member.

 IV.    WHO REPRESENTS THE CLASS?


                                             2
Case 1:18-cv-00154-LO-MSN Document 25-4 Filed 10/05/18 Page 3 of 6 PageID# 148




      The Court appointed the following attorneys (hereinafter referred to as “Class
 Counsel” to represent the Virginia Class Members:

 Thomas R. Breeden                                Brian L. Bromberg
 Thomas R. Breeden, P.C                           Bromberg Law Office, P.C.
 10326 Lomond Drive                               26 Broadway, 21st Floor
 Manassas, VA 20109                               New York, NY 10004
 (703) 361-9277                                   (212) 248-7906

     CLASS COUNSEL REPRESENT YOUR INTERESTS IN THE LAWSUIT.
 YOU WILL NOT BE CHARGED FOR THEIR SERVICES. YOU MAY,
 HOWEVER, HIRE YOUR OWN ATTORNEY AT YOUR OWN EXPENSE TO
 ADVISE YOU IN THIS MATTER.

 V.     WHAT ARE THE POTENTIAL BENEFITS OF THE PROPOSED
        SETTLEMENT?

        If the proposed settlement is approved by the Court, and all conditions of the
 settlement are satisfied, Gatestone will pay the named plaintiff, $4,000, as statutory
 damages and in recognition of her services as the Class Representative.

        Gatestone will also be obligated to pay each Virginia Class Member who does not
 timely exclude himself or herself from the settlement a $175 settlement check. Any
 settlement checks not cashed 60 days after the date on the check or settlement funds
 otherwise undistributed will be paid over to the Northern Virginia Pro Bono Law Center,
 a not-for-profit consumer organization, subject to court approval, for the benefit of the
 class.

 VI.    WHAT ABOUT ATTORNEYS’ FEES?

        The proposed settlement is not contingent upon the attorneys’ fees, costs, and/or
 expenses to be awarded to Class Counsel. Such fees, costs, and expenses shall be
 awarded by the Court, and shall in no manner reduce the amount of benefits due the class.
 Class Counsel intend to file an application for $25,000 in attorneys’ fees, costs, and
 expenses presently incurred in the representation of the Virginia Class Members plus any
 additional attorneys’ fees, costs, and expenses incurred through Final Judgment.

 VII.   NO ADMISSION OF LIABILITY.

        Gatestone denies that its conduct was wrongful or illegal and has asserted
 numerous defenses to the claims in the Lawsuit. Class Counsel have conducted an
 evaluation of the claims asserted in the Lawsuit. After extensive arms-length


                                              3
Case 1:18-cv-00154-LO-MSN Document 25-4 Filed 10/05/18 Page 4 of 6 PageID# 149



 negotiations with counsel for Gatestone, and after considering the expense and duration
 of any trial and/or appeal, the inherent problems of proof, and the uncertain outcome and
 risks of litigation, Class Counsel have concluded that a settlement is in the best interests
 of the Virginia Class Members. The proposed settlement is a compromise of disputed
 claims. Neither the settlement, nor this notice, is to be construed as an admission or
 concession of liability by Gatestone.

 VIII. WHAT AM I GIVING UP?

        If the Court approves the proposed settlement, unless you exclude yourself from
 the proposed settlement, you will be barred from bringing your own lawsuit for recovery
 of any of the Released Claims against the Released Parties, and you shall be deemed to
 have released the Released Parties from the Released Claims.

        “Released Claims” includes all claims asserted in this lawsuit and “Released
 Parties” include Gatestone and is officers, employees, and affiliates. Definitions of these
 terms are found in the Agreement available for review at the Office of the Clerk of the
 Eastern District of Virginia, Alexandria Division, 401 Courthouse Square, Alexandria,
 VA 22314.

 IX.    WHAT ARE MY OPTIONS?

 1.     Do nothing and receive settlement money – If you are a Virginia Class
 Member and agree with the proposed settlement, you do not need to do anything to
 be included and receive a check for $175.

 2.     Exclude yourself – If you are a Virginia Class Member and wish to be
 excluded from the class, you must send a written request for exclusion to
 _________________, __________________, _________, __________, with a postmark
 date no later than      , 2019. To be effective, the written request for exclusion must be
 signed by you and must set forth the name and case number of this Lawsuit, your full
 name, address, telephone number, and email address (if available) along with a statement
 that you wish to be excluded. If you submit a valid and timely request for exclusion, you
 shall be excluded from the proposed settlement, you will not be bound by the terms of the
 Agreement or final judgment, and you will not be precluded from filing or prosecuting
 any individual claim you may otherwise have against any of the Released Parties relating
 to the Released Claims. If you exclude yourself, you will not receive any settlement
 money.

 3.     If you are a Virginia Class Member and do not request to be excluded, you
 may object to the terms of the proposed settlement. If you object, you will be barred
 from bringing your own individual lawsuit against any of the Released Parties relating to
 the Released Claims, and you will be bound by the Final Order and Judgment and all


                                              4
Case 1:18-cv-00154-LO-MSN Document 25-4 Filed 10/05/18 Page 5 of 6 PageID# 150



 other orders entered by the Court. If you object to the settlement, you must file a written
 objection with the Court, at United States District Court, Eastern District of Virginia,
 Alexandria Division, 401 Courthouse Square, Alexandria, VA 22314 no later than
 , 2019. Further, you must also, no later than        , 2019, provide a copy of the written
 objection to Class Counsel, Attention: Gatestone Settlement, Brian L. Bromberg,
 Bromberg Law Office, P.C., 26 Broadway, 21st Floor, New York, NY 10004, and to
 Gatestone’s Counsel, Attention: Gatestone Settlement, James K. Schultz, Esq., Sessions,
 Fishman, Nathan & Israel, L.L.C., at 1545 Hotel Circle South, Suite 150, San Diego, CA
 92108. To be considered, the written objection must be signed by you and must set forth
 the name and case number of this Lawsuit, your full name, address, telephone number,
 and email address (if available) along with a statement of the reasons for your objection
 and whether you intend to appear at the Fairness Hearing. You may, but need not, enter
 an appearance through counsel of your choice. If you do, you will be responsible for
 your own attorneys’ fees, costs, and expenses. If you do not timely make your objection
 in this manner, you will be deemed to have waived all objections and shall not be heard
 or have the right to appeal approval of the settlement.

 No matter which option you choose, you may enter an appearance through an
 attorney, if you desire to do so.

 X.     FAIRNESS HEARING.

        On           , 2019, the Court shall conduct a hearing (the “Fairness Hearing”), at
 United States District Court, Eastern District of Virginia, Alexandria Division, 401
 Courthouse Square, Alexandria, VA 22314, Court Room ____, commencing at ___
 A.M., to review whether the proposed settlement is fundamentally fair, reasonable,
 adequate, and in the best interest of the Virginia Class Members and should be approved
 by the Court; whether the Final Order and Judgment, as provided under the Agreement,
 should be entered, dismissing the Lawsuit with prejudice and releasing the Released
 Claims against the Released Parties; and, to discuss and review other issues as the Court
 deems appropriate. Attendance at the Fairness Hearing is not necessary; however,
 Virginia Class Members wishing to be heard are required to indicate in their written
 objection whether or not they intend to appear at the hearing. The time and date of this
 hearing may be continued or adjourned without further notice.

 XI.    ADDITIONAL INFORMATION.

      PLEASE DO NOT CALL OR WRITE THE COURT OR GATESTONE
 FOR INFORMATION OR ADVICE.

        Please direct any inquiries concerning any matter raised in this notice by
 contacting Class Counsel at: Brian Bromberg, Attention: Gatestone Settlement,
 Bromberg Law Office, P.C., 26 Broadway, 21st Floor, New York, NY 10004.


                                              5
Case 1:18-cv-00154-LO-MSN Document 25-4 Filed 10/05/18 Page 6 of 6 PageID# 151




        If the address on this notice was incorrect, please update your address to make
 sure that any money you may be due under the proposed settlement is sent to your correct
 address by writing to __________________, ___________________________________.

        The above description of this case does not cover all the contentions of the parties.
 For a complete statement of all the contentions and proceedings in this case, you may
 consult the files relating to this lawsuit at the Office of the Clerk, United States District
 Court for the Eastern District of Virginia, 401 Courthouse Square, Alexandria, VA
 22314. Internet access to the court file is available through the PACER (Public Access to
 Court Electronic Records) system. Information about registering for and accessing the
 PACER system can be found at http://pacer.psc.uscourts.gov/. Please do not call the
 Judge or Clerk of the Court. They will not be able to give you advice about this case.

        If you have any more questions please email or call the Bromberg Law Office,
 P.C. at brian@bromberglawoffice.com or (212) 248-7906.




                                               6
